Citation Nr: 1524694	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  07-09 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to a rating in excess of 10 percent for hypertension.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

M. Young, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1980 to August 1992 and from February 2003 to June 2003.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO) which granted him service connection for hypertension,  rated 10 percent, effective January 31, 2004.  In July 2010 and October 2014 the case was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is well aware this matter was remanded twice before (and regrets the delay in final adjudication that is inherent with a remand).  Nonetheless, because there has not been substantial compliance with the previous remand instructions, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  (Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.)

In a statement received September 5, 2014 and accompanying VA Form 21-4142, (Authorization and Consent to Release Information), the Veteran refers to additional sources of evidence relevant to this appeal.  Specifically, he noted he was treated for hypertension by Dr. Calin Badea, Hinesville Family Care from 2012 to the present and at the Winn Army Community Hospital, and that records of the treatment should be secured.  

The October 2014 Board remand instructed as follows:

"With any needed assistance from the Veteran, obtain the outstanding private medical records identified by the Veteran in the VA Form 21-4142 accompanying the September 5, 2014 correspondence.  All correspondence and responses to/from the private medical providers should be associated with the record.  If any records are unavailable, the AOJ should follow the provision in 38 C.F.R. § 3.159(e) regarding private medical records." [[i.e., He requested to be notified if the records were not secured.]

A review of the record found that the AOJ has not obtained the outstanding private treatment records identified by the Veteran.  Instead a December 2014 "duty to assist" letter, notified him that they were working on his claim, and that additional evidence was needed from him.  He responded to the AOJ's December 2014 "duty to assist" letter thus:

In response to letter received dated 12-2-2014...you state in your letter that you are working on my claim.  This is incorrect.  This is not a regular claim.  I have an appeal pending for the disagreement with the percentage granted for my hypertension.  This appeal has been remanded back to you for additional development.  I submitted a release of information form for my family doctor (Dr. Badea) on 9-5-2014.  I also listed the Augusta VAMC and Winn Army Hospital on that release form.  Please get records from them to help with my appeal as well.  I did list several other doctors on that release form.  Please disregard that.  Those doctors are located in the same office as Dr. Badea.  Please continue to process my appeal for the percent granted for my hypertension.  

The record also indicates that the Veteran receives ongoing VA treatment for his service-connected hypertension.  The most recent VA treatment records associated with the record are dated in August 2014.  As more recent treatment records may contain pertinent information (and VA records are constructively of record), they must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure copies of all records of VA treatment the Veteran has received for hypertension from August 2014 to the present.

2.  The AOJ should also secure the Veteran's outstanding private records of treatment for hypertension from Dr. Badea, Hinesville Family Care from 2012 to present (identified in a VA Form 21-4142 accompanying his September 5, 2014 correspondence).  If further authorization is needed for VA to secure such records, he must be so advised, and provided the necessary forms to submit.  If the records are unavailable, the Veteran should be so notified.  If the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.  The AOJ should also secure for the record copies of all outstanding clinical records of evaluations and treatment the Veteran received for hypertension at Winn Army Community Hospital.  

3.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

